                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


MICHEL D’ANGELO                        )
                                       )
           Petitioner,                 )
                                       )
      v.                               )      Docket No. 2:13-cr-114-NT
                                       )      Docket No. 2:16-cv-290-NT
                                       )
UNITED STATES OF AMERICA,              )
                                       )
           Respondent.                 )


                ORDER AFFIRMING THE
     RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

      The United States Magistrate Judge filed with the Court on 28 U.S.C. §

2255 his Recommended Decision (ECF No. 271).            I have reviewed and

considered the Magistrate Judge’s Recommended Decision, together with the

entire record; I have made a de novo determination of all matters adjudicated

by the Magistrate Judge’s Recommended Decision; and I concur with the

recommendations of the United States Magistrate Judge for the reasons set

forth in his Recommended Decision, and determine that no further proceeding

is necessary.

      1. It is therefore ORDERED that the Recommended Decision of the
         Magistrate Judge is hereby AFFIRMED.

      2. The Petitioner’s motion to amend (ECF No. 261) is GRANTED.

      3. It is further ORDERED that the Petitioner’s 28 U.S.C. § 2255
         Petitions (ECF Nos. 198, 202) be DISMISSED with prejudice.

      4. It is further ORDERED that no certificate of appealability should
         issue in the event the Plaintiff files a notice of appeal because there
         is no substantial showing of the denial of a constitutional right
         within the meaning of 28 U.S.C. § 2253(c)(2).


      SO ORDERED.


                                        /s/ Nancy Torresen_______________
                                        United States Chief District Judge

Dated this 12th day of October, 2018.




                                        2
